Citation Nr: 0109636	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-11 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) burial 
benefits.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision from the 
Phoenix, Arizona Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant requested a local hearing in her notice of 
disagreement, and then a hearing before the Board in her 
substantive appeal.  In October 2000 the appellant specified 
that she no longer wanted a hearing.  Therefore, her hearing 
requests are considered withdrawn.  See 38 C.F.R. 
§ 20.704(e).  


FINDINGS OF FACT

1.  The veteran died and was buried in December 1994.  

2.  The appellant submitted her claim for VA burial benefits 
in January 2000.  


CONCLUSION OF LAW

The appellant did not submit a timely application for burial 
benefits.  38 U.S.C.A. §§ 2302, 2304, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1601 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096 (2000).  

By virtue of the RO's notices and rating determinations, 
including the Statement of the Case issued during the 
pendency of the appeal, the appellant was given adequate 
notice of the pertinent regulations pertaining to her claim 
for VA burial benefits.  VCAA of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  

In this regard, the Board notes that the appellant's 
application for VA burial benefits is complete.  The 
appellant provided her name, the name of the veteran, her 
relationship to the veteran (in her application and in the 
death certificate submitted with her application) and 
relevant service information.  She also specified that she 
was not claiming that the veteran's cause of death was 
service-connected.  See 38 U.S.C.A. § 2304 (West 1991), VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5102).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed below) that the claim must be denied as 
a matter of law or lacks legal merit.  

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
undertaken to assist the appellant in obtaining relevant 
evidence, there would remain no reasonable possibility that 
such assistance could aid in substantiating this claim.  
Thus, the Board concludes that there is no further duty to 
assist the appellant in the development of her claim.  See 
VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A).

VA Burial Benefits

Criteria and Analysis

Applications for reimbursement or direct payment of burial 
and funeral expenses must be filed within two years after the 
burial or cremation of the veteran.  If the burial allowance 
was not payable at the death of the veteran because of the 
nature of the veteran's discharge from the service, but after 
the veteran's death the veteran's discharge has been 
corrected by competent authority so as to reflect a discharge 
from the service under conditions other than dishonorable, 
then the burial allowance may be paid if a claim is filed 
within two years from the date of correction of the 
discharge.  If a claimant's application is incomplete at the 
time it is originally submitted, the Secretary shall notify 
the applicant of the evidence necessary to complete the 
application.  If such evidence is not received within one 
year from the date of such notification, no allowance may be 
paid.  See 38 U.S.C.A. § 2304 (West 1991); 38 C.F.R. 
§ 3.1601.  

The above time limit does not apply to claims for service-
connected burial allowance under 38 C.F.R. § 3.1600(a) or for 
the cost of transporting a veteran's body to the place of 
burial under § 3.1600(c) or § 3.1600(g).  38 C.F.R. § 3.1601.  

In the case at hand, the veteran's certificate of death 
documents that he passed away and was buried in December 
1994.  

The appellant did not submit her claim until January 2000, 
more than five years after the veteran's burial.  The 
appellant has offered no contentions in support of her claim.  

Therefore, as the appellant's claim for VA burial benefits 
was submitted more than two years after the burial of the 
veteran, it must be denied as a matter of law.  

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to VA burial benefits is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

